Judgment and order unanimously affirmed, without costs of this appeal to either party. Memorandum: The verdict of the jury is amply supported by the evidence. It was error to receive that portion of the police report containing a statement attributed to three witnesses which was offered to impeach the credibility of only one witness. The report was objectionable in that it also bolstered the testimony of the other two witnesses, and this portion could not he separated from the part which was offered for impeachment purposes. Furthermore, the officer could have been called to testify to the prior inconsistent statement of the particular witness. We also feel that the court should have instructed the jury that the prior inconsistent statement of the witness was not to be considered as evidence of its truth but only as evidence which might tend to impeach the credibility of the witness. We conclude, however, that none of the errors adversely affected a substantial right of the plaintiff, and affirm pursuant to CPLR 2002. (Appeal from judgment of Monroe Trial Term dismissing the complaint, in an automobile negligence action; also appeal from order denying motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veechio, JJ.